Citation Nr: 1539048	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  07-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent prior to March 3, 2015 for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD with an initial 50 percent disability evaluation and denied entitlement to TDIU.  

In July 2010, the Veteran testified at hearing before a Veterans Law Judge (VLL).  A hearing transcript is associated with the file.  This VLJ retired and, in July 2014, the Board remanded this case for another Board hearing as elected by the Veteran.  In September 2014, the Veteran testified before the undersigned VLJ.  The hearing transcript is associated with the file.  In November 2014, the Board remanded this case for additional development on the original claim as well as for the TDIU claim raised at the recent hearing.

In April 2015, the RO awarded a 100 percent disability evaluation for PTSD from March 3, 2015 (date of VA examination).  As such, the Board has reframed the issues on appeal to reflect that there has been a full grant of benefits for PTSD from March 3, 2015, Cf AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.



FINDINGS OF FACT

1.  Affording the benefit of any doubt to the Veteran, his sworn testimony on September 10, 2014 that his PTSD symptoms more nearly approximated total occupational and social impairment, coupled with the findings on VA PTSD examination dated in March 2015 for total occupational and social impairment due to PTSD symptoms, show that the Veteran had total occupational and social impairment as of September 10, 2014.

2.  Prior to September 10, 2014, the frequency, severity, and duration of psychiatric symptoms associated with PTSD do not more nearly reflect occupational and social impairment, with deficiencies in most areas.

3.  Prior to September 10, 2014, the Veteran is not shown to be unable to obtain or retain substantially gainful employment due to service-connected disability including PTSD; and the Veteran is not shown to be unable to obtain or retain substantially gainful employment from September 10, 2014 due to service-connected disability without considering PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability evaluation for PTSD from September 10, 2014 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial evaluation in excess of 50 percent for PTSD prior to September 10, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

 The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

 As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Pelegrini at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).

VA met its duty to notify.  Here, the Veteran's claims arise from his disagreement with the initial disability rating following the grant of service connection for PTSD.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran's TDIU claim is part-and-parcel of his claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Nevertheless, by a letter dated in July 2006 (prior to the grant of service connection), the RO notified the Veteran of the evidence necessary to substantiate his claim for PTSD; the information that he needed to provide; and the information or evidence that VA would attempt to obtain.  Also, the RO provided the Veteran with notice of how VA assigns disability ratings and effective dates.

VA further met its duty to assist.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim).  Here, VA obtained all relevant records and associated these with the record.  VA further provided the Veteran with appropriate VA examinations and hearings on the appeal.

It is noted that the VLJ conducting the September 2014 Board hearing satisfied the requirements of 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ explained the issues on appeal, accepted testimony concerning the nature and severity of symptoms, and inquired about the existence of supporting evidence that may have been overlooked.  The record was held open for a period of time pending receipt of additional evidence from the Veteran; and the VLJ subsequently remanded the claims in view of the testimony obtained.

Finally, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  VA provided the Veteran with a second hearing before a VLJ after the retirement of the prior VLJ hearing this case; VA obtained a new VA PTSD examination in view of the Veteran's report of worsened symptoms at his September 2014 hearing; and the RO readjudicated his claims following all requested development.

Accordingly, the Board will address the merits of the claims.

II. Evaluation of PTSD

The Veteran seeks an initial evaluation in excess of 50 percent prior to March 3, 2015 for PTSD.

In October 2006, the Veteran reported that his symptoms included inability to sleep at night and waking up in a sweat.  See VA Form 21-4138 (October 12, 2006).  See also VA Form 21-0781 (October 21, 2006).  He argued in February 2008 that an evaluation in excess of 50 percent was warranted because of lack of trust, social isolating, and lack of sleep that has not improved coupled with the need for therapy and medication.  He argued in April 2009 that an increased evaluation was warranted because it caused interference with his job (he had to explain his disability to a supervisor when requesting a shift change), poor coping around "a lot of people on my job" necessitating early retirement, inability to be around large groups of people including family, use of medication to manage symptoms of anxiety/depression, panic attacks, and night sweats and/or nightmares (constant).  He indicated that he believed he met the criteria for a 100 percent disability evaluation.  See Veteran's Correspondence (April 8, 2009).

The Veteran testified in July 2010 that he avoids crowds, shopped early in the morning to avoid people, has no social functions, and stays in his room at home most of the time.  He reported symptoms of isolation and avoidance, along with anxiety around crowds.  The Veteran indicated that he was employed, but worked part-time and at night to avoid people.  He reported that he went to VA every 3 months for PTSD follow-up care.

The Veteran testified in September 2014 that his medications had been increased due to poor sleep, waking at night, walking the house during the night to ensure safety, and night sweats.  He reported hypervigilance, anxiety, depression, difficulty being around people, impulse control problems, and isolating behavior.  The Veteran stated that he last work at a hospital in January 2012.  His duties involved housekeeping-cleaning up the patient areas.  He reported that interacting with patients and family was difficult for him and aggravated his PTSD symptoms.  He retired in 2012.  Since his retirement, the Veteran indicated that he spent his time reading, walking, avoiding interactions, and trying to control his anxiety.  He reported essentially no friends and little interaction with his children that live nearby.  He denied suicidal or homicidal thoughts.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

PTSD Rating Criteria

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the, "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the evidence warrants a 100 percent evaluation for PTSD from September 10, 2014; and that the preponderance of the evidence is against an initial evaluation in excess of 50 percent prior to September 10, 2014.

As for the period from September 10, 2014, the Board believes that the Veteran should be afforded all reasonable doubt in his favor.  To this end, the Board finds that the Veteran's sworn testimony at his September 10, 2014 hearing indicate that his PTSD symptoms more nearly approximated total occupational and social impairment.  This evidence, coupled with the medical findings on VA PTSD examination dated in March 2015 for total occupational and social impairment due to PTSD symptoms, suggest strongly that the Veteran had total occupational and social impairment as of September 10, 2014.  It is noted that the March 2015 VA examination was ordered based on the Veteran's September 10, 2014 testimony concerning the severity of his symptoms, and was conducted only a short time after the Veteran's Board hearing.  As such, the VA examination report dated in March 2015 appears to corroborate the Veteran's September 2010 contentions as to the severity of his disability.  Therefore, the claim for increase is granted from September 10, 2014.

However, the Board finds that the evidence does not more nearly approximate the criteria for an evaluation in excess of 50 percent prior to September 10, 2014.  Neither the lay nor the medical evidence of record more nearly reflect the frequency, severity, or duration of symptoms contemplated by the criteria for a 70 percent or higher disability evaluation prior to September 10, 2014.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the Veteran's complaints for the period prior to September 10, 2014.  VA treatment records reflect well documented complaints involving poor sleep, nightmares, and night sweats in addition to difficulties around people.  For example, a December 2005 mental health intake note shows complaints of insomnia, nightmares, waking in cold sweat.  The Veteran reported he "doesn't really sleep at all."  He reported problems with enclosed spaces (cars, airplanes, etc.) and becoming angry about small things-but does not have verbal or physical altercations.  A January 2006 note shows that the Veteran began taking Trazodone.  The Veteran reported symptoms of poor sleep, night sweats, so-so appetite, and fair concentration.  Mood was rated as 5 on a scale of 10 (with 10 best mood possible).  The Veteran reported that he enjoyed activities (recreational/leisure) about 40 percent of the time).  A December 2007 note shows mood as 7 (with 10 being best mood), and enjoyment of activities 70 percent of the time.  The Veteran reported marginally improved sleep (5 hours) and night sweats about almost every night.  An April 2008 note reflects that things were not going well for the Veteran due to medical problems.  His mood was 4 (with 10 being best mood); he had poor sleep (3 hours per night), night sweats (every night), unintentional weight loss (8 pounds), poor energy, bad concentration, and enjoyment of activities only 30 percent of the time.  Notes dated in 2009 reflect that enjoyment of activities ranged from 60 to 70 percent of the time.  An August 2009 VA treatment note shows that mood was 7 (with 10 being best mood); and that the Veteran slept 6 hours with no nightmares or night sweat with his Prazosin medication.  At this time, the Veteran reported enjoyment of activities 70 percent of the time.

VA treatment records dated from 2010 to September 2014 reflect that the Veteran was followed by the mental health clinic for diagnoses for PTSD and depressive disorder not otherwise specified (NOS).  These records show complaints of poor sleep (waking after a few hours and inability to return to sleep), and variable interest and enjoyment of activities.  These records show that the Veteran is treated with several anti-depressant medications and Prazosin for night sweats.  In October 2012, the Veteran reported that he accompanied his daughter to an activity and felt very proud of her, however was emotional about continued PTSD symptoms.  In November 2012, the Veteran discussed sharing his feelings with his partner and feeling less alone; he spoke of spending Thanksgiving with his children and reported having a good time and feeling happy.  The record shows that the Veteran complete classes called PTSD 101 and PTSD 202, graduating and receiving a certificate.  The Veteran entered a class called PTSD 303 and reported in January 2013 that he believed he had improved since beginning his PTSD treatment.  Anhedonia was noted in July 2013.  The Veteran was upset when discussing Vietnam during his group sessions.  In 2013, the Veteran's mood ranged.  At times it was euthymic with bright effect or flat effect and other times somewhat anxious and at time mildly irritated.  In May 2013, the Veteran reported that he continued to feel "better and better."

The Board has considered the mental status findings as well.  A December 2005 mental status exam showed that the Veteran was amiable, well-groomed, maintained good eye contact, had appropriate speech and affect, reported good mood (but acknowledged that discussions of Vietnam or the current conflicts made him angry and depressed), and had goal directed though process with reality based thought content.  He was oriented, without suicidal ideation and no signs of psychosis.  No impairment of energy appetite or sex drive was found.  Sleep impierment was found-the Veteran reported only 4 hours of sleep, sporadically.  A January 2006 mental status exam showed no impairment of speech, affect, thought process or content, motor function, orientation, insight or judgement.  Mood was described as "fair."  A December 2007 mental status exam showed no impairment of speech, affect, thought process or content, motor function, sensorium, or intellect.  The Veteran was fully oriented with good insight and judgement, and "fairly good" mood; affect was appropriate to situation.  VA treatment and counselling records dated 2010-2015 show variable mood findings.  He was often described as neutral to dysphoric.  The counsellor noted that it was difficult to assess the Veteran because he had a guarded presentation.  No suicidal or homicidal thoughts were reported on asking.  Veteran was mostly on time for visits and appropriately attired and behaved.

Report of VA PTSD examination dated in January 2007 reflects that the Veteran had worked on the Oakland Army Base for 25 years until that facility closed and since has been working part-time.  The Veteran reported that he had difficulty getting along with others, avoided crowds, avoids things that remind him of the war, and had few friends.  He complained of very poor sleep, inability to sleep through the night, recurring dreams and nightmares, night sweats, hypervigilance-waking if he hears a sound or noise, checking doors, jumpiness, hyper-startle response, intrusive thoughts of Vietnam, and past episodes of depression.  Mental status exam showed anxious mood and restricted affect.  There was no impairment of orientation, speech, or thought process or content.  Insight and judgement were fair.  Memory (long and short-term) and attention were intact.  The diagnosis was PTSD.  A GAF score of 50 was assigned.

VA treatment records show that a GAF of 50 was consistently assigned during evaluations prior to September 10, 2014.  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job.  DSM-IV at 32.

In this case, neither the lay nor the medical evidence prior to September 10, 2014 more nearly shows occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood.  There was no impairment of judgement, thought process or content, behavior, speech, or orientation.
While the record shows some complaints of anxiety, particularly around other people, there is no indication that this approached near-continuous panic.  Panic attacks are not shown.  The record shows that the Veteran was able to work until he retired in 2012 albeit with some difficulty.  The record shows that the Veteran fully participated in VA PTSD group counselling, enrolling voluntarily in three distinct sessions and completing the courses successfully.  The Veteran demonstrated good judgment by avoiding those things that reminded him of war and aggravated his feelings of anxiety.

While the record shows that the Veteran became angry at times, the Veteran denied any episodes of verbal or physical assault on others and there is no indication that he had unprovoked episodes of irritability accompanied by periods of violence.

While the record shows that the Veteran has symptoms of hypervigilance, hyper startle response, and intrusive thoughts, these symptoms are not shown to be of the frequency, severity, or duration to cause the type of impairment contemplated by the next higher rating.  It is noted that mental status findings for the period prior to September 2014 consistently show no impairment of thought or judgement, and the Veteran has not discussed during this appeal any impact these symptoms have caused on his occupational or social functioning.  Although the Veteran reported few friends, if any, and limited interaction with his family when discussing his symptoms for VA compensation purposes, the record shows that he has been actively involved in managing his daughter's education benefits throughout this appeal, that he has a significant partner in his life, and that on at least one occasion he proudly attended an activity with his daughter.

While the record shows that the Veteran had problems with depression at times, there is no indication that he had near-continuous depression affecting his ability to function independently, appropriately, and effectively.  The record shows that the Veteran was able to meet the demands of his work schedule prior to retirement and request a work accommodation to comport with his desire to avoid other persons.  He also regularly attended his VA medical and group counselling appointments.  There is no indication that the Veteran was unable to attend to the activities of daily living.  But rather, the record shows that he was appropriately groomed and attired at his treatment and counselling visits; he did not neglect his appearance.  Also, the Veteran was able to attend to his medical needs and compliant with his medications.

To the extent that the Veteran has had serious sleep impairment to include insomnia, difficulty going back to sleep after waking up, nightmares, and night sweats, the Board finds that these symptoms have caused him to have reduced reliability and productivity with disturbances of mood and difficulty in establishing effective work and social relationships.  However, although the symptoms were frequent, neither the lay nor medical record shows that they interfered with routine activities or caused mental status abnormalities in areas such as speech, thinking, or judgment.  Also, these symptoms were not so severe as to cause depression that was near-continuous or preventing the Veteran from functioning independently, appropriately and effectively.  The record shows that the Veteran's enjoyment of activities fluctuated during the appeal and his ability to enjoy activities ranged from 30 to 70 percent depending on other factors in this life; but the Veteran had no suicidal thoughts.  

The Board has considered the buddy statement submitted on behalf of the Veteran from HW, dated October 1, 2014.  She reports a 19 year, long-term relationship with the Veteran that ended because of paranoia, mania and depression.  She stated that he had problems communicating with her and other people, could not stand to be around people and did not trust people.  She also stated that he "can't be still or sleep at night, he paces the floor all night."  She indicated that she remained friends with the Veteran.  The Board finds that the HW is competent and credible.  However, because her statement does not indicate the frequency, severity or duration of the symptoms-to include the timeframe on which she reports-the Board finds that her statement has limited probative value and does not tend to suggest that the Veteran meets (or more nearly meets) the criteria for an evaluation greater than 50 percent.

The Board accepts that the Veteran is competent to report his symptoms such as sleep disturbances, depression, anxiety, avoidance of people, intrusive thoughts, hypervigilance and hyper startle response, etc.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are highly probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating prior to September 10, 2014, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than assigned for that period of time, as explained and discussed above.  The Board has an obligation to provide reasons and bases supporting this decision; however, medical record is voluminous for the years at issue and the Board is not obligated to recite every piece of evidence or treatment records submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board has extracted pieces of the record to illustrate and support the above analysis with a focus on the most salient and relevant evidence and on what this evidence shows, or fails to show in the context of the schedular criteria.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Weighing the evidence of record, the Board finds that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for a 50 percent rating prior to September 10, 2014.  Furthermore, although separate evaluations may be assigned for separate periods of time based on the facts found, the Board finds that a uniform 50 percent evaluation prior to September 10, 2014 is warranted because the factual findings here do not show any distinct period where the disability exhibited symptoms that would warrant a different evaluation or a "staged" evaluation.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

Accordingly, 100 percent evaluation from September 10, 2014 is granted.  However; an evaluation in excess of 50 percent prior to September 10, 2014 is denied and, because the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the record reflects that the manifestations of PTSD addressed above are specifically contemplated by the schedular criteria.  For instance, Diagnostic Code 9411 considers symptoms of depression and anxiety, and other psychiatric symptoms and findings that impact occupational and social functioning.  The Veteran's symptoms fall squarely within the scheduler criteria and he has not required hospitalization, much less frequent periods of hospitalization.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

III.  TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A TDIU may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a) (2014).  Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), the rating authority should refer the matter to the director of the Compensation and Pension Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).  The veteran is not required to show 100% unemployability; the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001).  Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet .App. 361, 363 (1993) (emphasis in original).  However, the Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance, but it is required to insure that all cases where there is evidence of unemployability due to service connected conditions are referred to the Director for initial consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App.1 (2001).  The Board has jurisdiction to review determinations by the Director.  Anderson v. Principi, 18 Vet. App. 371 (2004).

To qualify for a schedular TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Marginal employment is not considered to be substantially gainful employment.

In this case, prior to September 10, 2014, service-connection was established for 
PTSD at 50 percent (from June 30, 2006), right knee contusion with Pellegrini-Stieda's disease and degenerative joint disease at 10 percent (from September 25, 2012), right patella scar at 0 percent, and bilateral tinea pedis at 0 percent.  The combined disability rating was 60 percent from September 24, 2012 and 50 percent from June 30, 2006.  Therefore, the Veteran does not meet the criteria for schedular TDIU as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the lay and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

Also, the Board has considered whether referral for an extraschedular TDIU is warranted under 38 C.F.R. § 4.16(b).  However, in this case, the evidence does not more nearly reflect that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, right knee disabilities, and bilateral tinea pedis.

The Veteran reports that he worked for a hospital until January 2012 and that he had to retire early because of his service-connected PTSD.  His February 2007 application for TDIU reflects that he worked 16 hours a week a hospital in housekeeping since December 2002; that he had 2 years of college and no special education or training.  See VA Form 21-8940 (February 2007).  At his July 2010 hearing, the Veteran testified that he works part-time at night to avoid people.

A June 2010 VA examination report shows that the Veteran reported working nights to avoid people.  A January 2011 VA medical report shows that the Veteran reported that his bilateral chronic tarsal tunnel syndrome of the fee caused significant work problems and that he had been assigned different duties and had increased tardiness at work.  It was noted that the Veteran worked full-time and had lost less than 1 week in the last 12 months due to foot problems. 

A February 2015 employer response form indicates that the Veteran worked full-time from December 2003 to January 2012 as a housekeeping aide (8 hours daily and 40 hours a week).  See VA Form 21-4192 (February 13, 2015).  The employer declined to disclose the basis for the Veteran's departure.  It is noted that the employer report that the Veteran worked full time is inconsistent with the Veteran's report of part time work only.

A March 2015 VA examination report noted that the Veteran was unable to continue to work due to physical limitations from his back and bilateral knee disabilities.

Having carefully reviewed the record, the Board finds that the lay and medical evidence together do not suggest that the Veteran was unable to perform the physical and mental acts required by employment prior to September 10, 2014.  See Van Hoose, supra 363 (1993).  But rather, for the period prior to September 10, 2014, the record strongly suggests that the Veteran was unable to retain gainful employment due to his nonservice-connected physical limitation.  Therefore, application of 38 C.F.R. § 4.16(b) governing extraschedular TDIU is not warranted. As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  See Gilbert, supra.

The Board has further considered Bradley v. Peake, 22 Vet. App. 280 (2008).  See 75 Fed. Reg. 11230  (March 10, 2010) ("The logic of Bradley suggests that if a Veteran has a schedular total rating for a particular disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC [Special Monthly Compensation] under 114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100-percent disability rating.").  In this case, the Veteran does not meet the schedular criteria for TDIU or referral for extraschedular TDIU independent of the 100 percent schedular rating for PTSD.  As indicated above, the Veteran is rated at 10 percent for right knee disorder and 0 percent for scars (right knee) and bilateral tinea pedis.  These disorders are not shown by either the lay or medical evidence to cause any significant interference with the Veteran's ability to perform the physical acts required for employment.  The record shows that he Veteran's right knee disability is manifested by pain with limitation motion due to degenerative changes.  Notably, the VA examination report dated in March 2015 shows that the Veteran was unable to work due to his back and left knee problems in addition to his right knee.  VA treatment records show that the Veteran obtained cortisone injections to improve pain and that he declined physical therapy; the Veteran reported that he was retired but wanted to be healthy and able to walk.  See VA Treatment Records (May 2014).  While the Veteran used a cane, the medical evidence shows that he has bilateral degenerative joint disease of the knees-but he is service-connected for only the right knee.  The Veteran was advised to engage in activities such as pool exercises and tai chi to improve his bilateral knee symptoms.  See VA Treatment Records (March 2014).  The Veteran reported that he could walk but had to stop after a block due to his knees.  See VA Treatment Records (February 2014).  VA treatment records are essentially silent for functional impairment caused by the Veteran's scars and tinea pedis.  Report of VA knee examination dated in October 2013 reflects that the "veteran is retired from Housekeeping at Children's Hospital.  His knee condition renders him unable to stand longer than 10-15 minutes, walking for more than 20 yards without rest."  Accordingly, on review of the record, the Board finds the Veteran is not unemployable by reason of his service-connected non-PTSD disabilities and that referral to the Director, Compensation and Pension Services, for extra-schedular consideration is thus not warranted.


ORDER

A 100 percent disability evaluation for PTSD from September 10, 2014 is granted.

An initial evaluation in excess of 50 percent for PTSD prior to September 10, 2014 is denied.

A TDIU is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


